Citation Nr: 0301592	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
May 1952.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the claim on appeal. 

Attempts to locate the complete set of the veteran's 
service medical records have been unsuccessful.  
Apparently, his records were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  
However, the Board notes that induction and separation 
physicals, including corresponding dental reports, in 
addition to a third dental report, are associated with the 
claims file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in development of the claim and has notified him 
of the information and evidence necessary to substantiate 
his claim.

2.  Neither the pre-amended or amended dental regulations 
are more favorable to the veteran as the amended 
regulations were revised for purposes of clarification 
only.

3.  The service dental records do not indicate that any 
teeth were lost due to dental trauma and no other evidence 
has been received to corroborate the veteran's account of 
dental trauma in service.

4.  No medical or dental records are available to reflect 
that the veteran sought treatment for a dental condition 
until many years after his separation from service.

5.  The veteran was not a prisoner of war (POW) during 
service and there is no evidence that he has a dental 
condition clinically determined to be complicating a 
medical condition currently being treated by VA, nor is he 
a Chapter 31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
missing teeth on the basis of in-service dental trauma 
have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.381, 4.149, 
4.150, 17.161 (1998) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is mindful that in a case, such as this one 
where service medical records have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
In addition, the Board is directed to explain its findings 
and conclusions and consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Further, although the veteran in the present case has 
perfected an appeal as to a claim for service connection 
for a dental disorder, the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court) has 
specifically held that a claim for service connection for 
a dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Thus, in the current case, adjudication of the veteran's 
claim for service connection for a dental disability must 
also include consideration of service connection for this 
disorder for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 
440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable 
provisions of law and regulation, whether or not the 
claimant specifically raises the applicable provision); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Accordingly, the Board will consider the veteran's claim 
under all applicable regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is 
not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in 
which case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal, VA amended its 
regulations for dental disorders effective June 8, 1999.  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, 
to include separately applying the pre-amendment amended 
version to determine which version is more favorable.  If 
the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  
In applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After a review of the relevant regulations, the Board 
finds that the regulations essentially did not change as a 
result of the new dental revisions with respect to the 
veteran's claim, and the Board will adjudicate the claim 
pursuant to the regulations in effect at the time 
applicable.  Specifically, prior to June 8, 1999, the VA 
Schedule for Rating Disabilities provided that treatable 
carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and 
could be considered service-connected solely for the 
purpose of determining entitlement to dental examinations 
or outpatient dental.  38 C.F.R. § 4.149 (1998).  
Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; 
however, those provisions were added to 38 C.F.R. § 3.381, 
which similarly provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would 
consider certain dental conditions service-connected for 
treatment purposes, the Board finds that the changes in 
the regulations pertaining to dental claims were not 
substantive in the context of the present claim, and 
therefore a comparative consideration of the former and 
revised regulations is not required pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). See Service 
Connection of Dental Conditions for Treatment Purposes, 64 
Fed. Reg. 30,392, 30,393 (June 8, 1999) (now codified at 
38 C.F.R. pts. 3 and 4).

Moreover, consideration will be given to each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  Also, when applicable, a 
determination as to whether the condition is due to combat 
or other in-service trauma, or whether the veteran was 
interned as a prisoner of war must be made.  38 C.F.R. § 
3.381(b).  Under the current regulations, the following 
will not be considered service-connected for treatment 
purposes: calculus; acute periodontal disease; third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; and impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more 
of active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e)-(f).

Further, 38 C.F.R. § 17.161 generally provides that, to be 
eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least 
one of the various categories of eligibility (Classes I, 
II, II(a), II(b), II(c), IIR, III, IV, V, or VI) that are 
discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Among other things, Class I eligibility pertains to 
veterans who have a compensable service-connected dental 
condition.  Class II pertains to those who have a 
noncompensable service-connected dental condition, subject 
to various restrictions including one-time correction of 
the dental problem.  Class II(a) entitles the veteran to 
receive treatment in a VA outpatient dental clinic for 
"service trauma" sustained during active duty, and Class 
IIR permits dental treatment for noncompensable dental 
conditions when the veteran was denied replacement of 
missing teeth during active duty if the claim was made 
before April 1984.

Finally, 38 C.F.R. § 4.150, DC 9913 (2002) provides for 
compensable evaluations for the loss of upper and lower 
teeth where the loss of masticatory surface cannot be 
restored by suitable prosthesis.  Where the loss of the 
masticatory surface can be restored by suitable 
prosthesis, a noncompensable evaluation is warranted.  
However, those ratings only apply to bone loss through 
trauma or disease such as osteomyelitis.  They do not 
apply to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  Since the veteran is not claiming loss of 
masticatory surface, this regulation is not applicable to 
the current claim.

At the time of entrance onto active duty in August 1950, 
the veteran was missing teeth numbers 1, 7, 10, 17, 19, 
and 30, teeth numbers 8-9, 14, 18, 20, 24-25, and 32 were 
carious, and numbers 6, 11, 15-16, and 31 needed 
extraction.  In August 1951, he underwent dental work and 
had upper and lower partials replacing teeth numbers 5-11, 
14-15, 19, and 30-31 (applying the current numerical 
system for identifying teeth).  Calculus was heavy, 
occlusion was normal, and periodontoclasia was moderate.  
At the time of service separation in May 1952, the veteran 
was missing upper teeth numbers 1 and 16-17, 19, and 30-
32; numbers 5-11 were replaced by dentures, and numbers 2-
4, 12-13, 16, and 30-32 contained fillings.  Calculus was 
noted to be heavy and he had partial dentures which were 
reported to be "serviceable."  In May 1997, he filed the 
current claim and argued that his missing teeth were due 
to an accident in the field two months prior to his 
discharge.  

In this case, the veteran is seeking entitlement to 
service connection for dental trauma.  Having reviewed the 
complete record, the Board finds that there is no basis 
for granting service connection for the veteran's missing 
teeth on the grounds that the teeth were lost as a result 
of dental trauma.  As an initial matter, there is no 
evidence that the veteran lost teeth between the time of 
his May 1951 dental work and May 1952 discharge, 
notwithstanding his assertion of an intervening Jeep 
accident around March 1952.  Of note, the dental records 
show no additional missing teeth between May 1951 and May 
1952.  Specifically, teeth numbers 1, 7, and 10 were noted 
to be missing both in May 1951 and May 1952.  All other 
teeth reported missing at the time of entrance onto active 
duty were replaced by a partial plate in May 1951, which 
was still in place in May 1952.  Therefore, the record 
does not show evidence of additional missing teeth as a 
result of dental trauma at the time of service separation.  

Applying both the pre-amendment and amended versions of 
the dental regulations, the Board finds that there is no 
basis for establishing service connection for any dental 
disorder since both regulations clearly provide that 
replaceable missing teeth are not a disabling condition 
for which service connection may be granted.  In this 
case, the veteran claims that he has missing teeth as a 
result of the in-service trauma; however, there is no 
evidence, nor does he claim, that the missing teeth are 
not replaceable.  Parenthetically, VA's General Counsel 
has held that dental treatment of teeth, even extractions, 
during service does not constitute dental trauma.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Therefore, 
even though the veteran underwent what appears to have 
been fairly extensive dental work during service, 
including the extraction of multiple teeth and the 
insertion of a partial plate, it does not support a 
finding of service connection for dental trauma.  

A veteran may also be eligible for outpatient treatment if 
he has an adjudicated compensable service-connected dental 
condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
As discussed above, the evidence does not show that he had 
an adjudicated service-connected compensable dental 
condition, nor does he allege that his claimed dental 
condition would warrant a compensable rating under the 
rating schedule.  Therefore, there is no basis for 
outpatient dental treatment on the basis of a service-
connected dental disorder.

Next, the Board has considered whether the veteran's claim 
as to missing teeth/dental trauma may be service-connected 
solely for the purpose of determining entitlement to 
dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381 (2002).  To that end, a veteran may be entitled to 
service connection for the purpose of receiving VA 
outpatient dental treatment if he or she qualifies under 
one of the categories outlined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161.  Specifically, the provisions of 
38 C.F.R. § 17.161 provide that outpatient dental 
treatment may be authorized by the Chief, Dental Service, 
for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.93 to the extent prescribed and in accordance 
with the applicable classification and provisions set 
forth as follows:

(a)  Class I.  Those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function.  There is no time limitation for making 
application for treatment and no restriction as to the 
number of repeat episodes of treatment.

(b)  Class II . . . . (2)(i).  Those having a service-
connected noncompensable dental condition or disability 
shown to have been in existence at time of discharge or 
release from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated 
as reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: 
(A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days. (B) 
Application for treatment is made within one year after 
such discharge or release. (C) VA dental examination is 
completed within 14 months after discharge or release, 
unless delayed through no fault of the veteran.

(c)  Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated 
as resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected 
noncompensable condition or disability.

(d)  Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.

(f)  Class IIR (Retroactive).  Any veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following conditions: 
(1) Application for such retroactive benefits is made 
within one year of April 5, 1983. (2) Existing Department 
of Veterans Affairs records reflect the prior denial of 
the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.

(g)  Class III.  Those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or disability.

(h)  Class IV.  Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are 
entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i)  Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may 
be authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
§ 17.47(g).

(j)  Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical 
condition currently under treatment.

38 C.F.R. § 17.161.

In the present case, the veteran fails to met the criteria 
required for Class I eligibility.  Even if his service 
medical records showed additional missing teeth as a 
result of trauma (which it does not), there is no evidence 
of record establishing that his missing teeth are 
irreplaceable, that he sustained damage to the jaw, or any 
of the conditions listed as compensable dental and oral 
conditions under the rating schedule.  38 C.F.R. § 4.150.  
Further, there is no medical evidence of record showing 
that the veteran has a loss in whole or in part of a bone 
structure in the mouth due to in-service trauma or that he 
is unable to wear a suitable prosthesis.  38 C.F.R. § 
4.150, DC 9913.  Therefore, the Board finds that the 
preponderance of the evidence is against granting 
entitlement to Class I VA outpatient treatment for the 
veteran's claimed missing teeth.

With respect to the question of whether he may be entitled 
to Class II VA outpatient treatment for the one-time 
correction of the service-connected noncompensable 
condition, the Board notes that the veteran did not file 
his claim within one year of his separation from service.  
In fact, the record shows that he did not file his claim 
for a dental disorder until 1997, approximately 45 years 
after his discharge from service.  Thus, the Board finds 
that he is ineligible to receive Class II dental treatment 
for any of his claimed missing teeth.  See 38 C.F.R. § 
17.161(b).

Because the veteran has asserted that his missing teeth 
were lost as a result of an in-service trauma, the Board 
has considered whether the veteran is eligible for Class 
II(a) VA treatment for that tooth on that basis.  In this 
regard, the Board notes that there is no indication in the 
veteran's service dental records that he suffered a 
traumatic dental injury shortly before discharge resulting 
in additional missing teeth as evidenced by the same 
dental findings in May 1951 and May 1952.  Even accepting 
his testimony as to an in-service Jeep accident, the Board 
finds that the preponderance of the evidence is against 
granting entitlement to Class II VA outpatient treatment 
on that basis.

With respect to the veteran's other claimed missing teeth, 
the Board notes that merely having had dental extractions 
during service is not tantamount to dental trauma, because 
treatment of teeth, even extractions, in and of itself, 
does not constitute dental trauma.  See VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997).  Thus, the Board finds that 
the preponderance of the evidence is also against granting 
entitlement to Class II(a) VA outpatient treatment for the 
veteran's claimed missing teeth.  Furthermore, the record 
reflects that the veteran was not detained or interned as 
a prisoner of war; thus, he is not entitled to receive 
Class II(b) VA outpatient dental treatment for any of his 
teeth on that basis.  See 38 C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.161 include those veterans 
having a dental condition clinically determined to be 
complicating a medical condition currently being treated 
by VA, veterans whose service-connected disabilities are 
rated as totally disabling, and some veterans who are 
Chapter 31 vocational rehabilitation trainees.  38 C.F.R. 
§ 17.161(g), (h), (i). However, the veteran does not 
allege, nor does the evidence suggest, that he meets any 
of the other categories of eligibility of 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.161.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disorder for compensation purposes or for the purpose of 
establishing eligibility for outpatient dental treatment.  
The benefits sought on appeal are accordingly denied.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the 
date of enactment but not yet final as of that date.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  In 
this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this 
decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By 
virtue of the information contained in the statement and 
supplemental statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  To that 
end, the veteran was specifically notified of his rights 
under the VCAA in the most recent supplemental statement 
of the case issued in April 2002.  In addition, the claim 
was the subject of a Board remand in May 1999.  Moreover, 
issue was the subject of Board Development in July 2002, 
including provided the veteran with notice of the amended 
dental regulations.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  To that end, it appears that 
all medical records identified by the veteran have been 
associated with the claims file.  Specifically, with 
respect to the veteran's service medical records, by 
letter dated in May 1997, the RO advised the veteran that 
the service department was having difficulty locating his 
service medical records and invited him to submit 
additional evidence to supplement his claim.  In addition, 
the RO requested that the veteran complete NA Form 13055, 
for the purposes of attempting to reconstruct his service 
medical and dental records.  In August 1997, the records 
available at the National Personnel Records Center (NPRC) 
were associated with the claims file, the rest presumably 
having been destroyed by fire at that facility.  
Parenthetically, the Board notes burn marks on the records 
currently available.  

The Board finds that, based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that a complete set of the veteran's service 
medical and dental records are no longer available and 
that further efforts to obtain those records would be 
futile.  See 38 U.S.C.A. § 5103A(d)(1) (West 1991 & Supp. 
2002).  Nonetheless, the Board notes that three dental 
records are associated with the record, including those 
dated in August 1950, May 1951, and May 1952.

In addition, the Board notes that there is no competent 
medical evidence of record raising any question as to 
whether the veteran has a service-connected compensable 
dental condition or that he has any dental condition due 
to a combat wound or other "service trauma," as defined by 
VA.  See VAOGCPRECOP No. 5-97, 62 Fed. Reg. 15,566 (1997).  
Accordingly, the Board finds that there is no need for a 
medical examination or opinion in order to decide the 
claim.  The Board finds there is no reasonable possibility 
that further assistance to the claimant could substantiate 
the claim.  Consequently, the Board finds that further 
remand of this matter for a medical opinion is not 
necessary.  38 U.S.C.A. § 5103A(d)(1).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied and a 
decision on the merits is not prejudicial to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for residuals of dental trauma is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

